[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                FILED
                            ___________________________  U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               October 10, 2007
                                    No. 05-16494
                                                            THOMAS K. KAHN
                            ____________________________           CLERK

                         D.C. Docket No. 04-60004-CR-DTKH

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,


                                            versus


JEFFERY MICHAEL JENNEY,

                                                           Defendant- Appellant.

                             ____________________________

                      Appeal from the United States District Court
                           for the Southern District of Florida
                           _____________________________

                                     (October 10, 2007)

Before ANDERSON and PRYOR, Circuit Judges, and Albritton,* District
Judge.

PER CURIAM:


       *
        Honorable W. Harold Albritton, III, United States District Judge for the Middle District
of Alabama, sitting by designation.
      Appellant Jenney entered into a plea agreement and pled guilty to three

counts of a superceding indictment: conspiracy to possess with intent to distribute

a controlled substance, 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(ii), and 846;

conspiracy to commit money laundering, 18 U.S.C. §§1956(a)(1)(A)(I) and

1956(h); and obstruction of justice, §§ 18 U.S.C. 1512(b)(3). As part of his plea

agreement, he waived his right to appeal his sentence, with limited exceptions.

Subsequently, he was sentenced to a term of imprisonment.

      Jenney argues that the district court impermissibly participated in plea

negotiations. He also raises several challenges to the sentence which was

imposed. We discuss each argument in turn, and affirm the convictions and

sentence.

      Jenney’s challenge to his guilty pleas is based on Federal Rule of Criminal

Procedure 11(c)(1), which provides that attorneys for the government and the

defendant may engage in plea discussions and reach a plea agreement, but that the

court must not participate in those discussions. This rule requires a conviction to

be set aside if the court participates in negotiations. United States v. Casallas, 59
F.3d 1173, 1177-78 (11th Cir. 1995). Where, as here, the defendant fails to object

to a Rule 11 violation in the district court, the court reviews for plain error.

United States v. Monroe, 353 F.3d 1346, 1349 (11th Cir. 2003).

      The district court conducted a colloquy during which Jenney's rights were

                                           2
explained before accepting Jenney’s guilty pleas. Jenney does not dispute that his

initial pleas of guilt were knowing and voluntary, but argues that during the

sentencing hearing the district court improperly participated in plea negotiations.

      The record reflects that at no time during the sentencing hearing did Jenney

move to withdraw his guilty pleas, and that when asked whether he wanted to

affirm his previous pleas of guilt, Jenney responded that he did. The district court

accepted Jenney’s confirmation of his pleas of guilty pursuant to the plea

agreement, and sentenced Jenney in accordance with that agreement. There was

no participation in plea negotiations by the district court; therefore, there was no

plain error.

      Jenney has also raised sentencing issues on appeal. As part of his plea

agreement, Jenney waived his right to appeal his sentence. None of the three

exceptions that would have permitted an appeal of his sentence were implicated by

the district court’s imposition of his sentence. Whether a defendant has knowingly

and voluntarily waived his right to appeal his sentence is a question of law that

this court reviews de novo. United States v. Benitez-Zapata, 131 F.3d 1444, 1446

(11th Cir. 1997). There is no dispute that Jenny knowingly and voluntarily

waived his right to appeal as part of his initial plea agreement, which he later re-

affirmed before the district court, and in accordance with which he was sentenced.

Therefore, upon de novo review, this court holds that Jenney waived the grounds

                                          3
for appeal of his sentence which he has raised here.

      For the foregoing reasons, Jenney’s convictions and sentence are

      AFFIRMED.




                                         4